The facts stated in the brief statement constituted no defence, and it was properly rejected. The proceedings in the bill in equity were immaterial. No decree was entered up. If the judge who heard the application for a temporary injunction denied it on the merits, it would not be a bar to a subsequent hearing on the bill, and it is no bar to this suit. The request for instructions, that the defendant was not liable unless his act caused actual damage to the plaintiff, was rightly refused. The plaintiff was entitled to a verdict for nominal damages upon proof of the infringement of his right, although no actual injury was shown. Tillotson v. Smith, 32 N.H. 90; Bassett v. Company, 28 N.H. 438; Woodman v. Tufts, 9 N.H. 88; Munroe v. Stickney, 48 Me. 462; Chaffee v. Pease, 10 Allen 537; Stowell v. Lincoln, 11 Gray 434.
Judgment on the verdict.
SMITH, J., did not sit: the others concurred. *Page 168